FILED
                            NOT FOR PUBLICATION
                                                                            AUG 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE ASCENSION SANCHEZ-                          No.   15-71614
MENDIVIL,
                                                 Agency No. A095-696-553
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, McKEOWN and HAWKINS, Circuit Judges.

      Jose Ascension Sanchez-Mendivil, a native and citizen of Mexico, petitions

for review of the Board of Immigrations Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

relief pursuant to the Convention Against Torture (“CAT”), as well as his request

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny in part and dismiss in part Sanchez-Mendivil’s petition.

       We review for substantial evidence the agency’s factual findings regarding

Sanchez-Mendivil’s claim for relief under CAT. Singh v. Whitaker, 914 F.3d 654,

658 (9th Cir. 2019). We determine that he has not presented evidence to compel a

decision in his favor. Though members of his family suffered violence at the

hands of gangs, Sanchez-Mendivil testified that he has never been threatened or

harmed by anyone in Mexico. This testimony does not demonstrate that he is

likely to face torture upon his return, much less that the Mexican government

would acquiesce in any such torture. See Zheng v. Holder, 644 F.3d 829, 835–36

(9th Cir. 2011) (holding that speculative claims of torture are insufficient to afford

relief).

       We lack jurisdiction to review the discretionary determination, made by the

IJ and adopted by the BIA, that Sanchez-Mendivil is ineligible for voluntary

departure due to the adverse factors of his prior convictions outweighing any

positive factors. 8 U.S.C. § 1229c(f); Esquival-Garcia v. Holder, 593 F.3d 1025,

1030 (9th Cir. 2010).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2